 
Exhibit 10.1
 
INSPIREMD, INC.


Amended and Restated 2011 UMBRELLA Option Plan

 
1.
NAME



This plan, as amended from time to time, shall be known as the InspireMD, Inc.
Amended and Restated 2011 UMBRELLA Option Plan (the “Plan”).  InspireMD, Inc.
(the “Company”) is amending and restating its 2011 UMBRELLA Option Plan, which
was originally adopted and approved by its stockholders on March 28, 2011 (the
“Original Plan”).  This amended and restated Plan incorporates certain
amendments adopted following the adoption of the Original Plan and replaces the
Original Plan in its entirety.
 
2.
PURPOSE

 
The purpose and intent of the Plan is to serve as an incentive to attract new
employees, consultants and service providers and retain, in the employ of the
Company and its subsidiaries and affiliates (together, the “Group”), persons of
training, experience and ability by providing them with opportunities to
purchase shares of the Company, pursuant to the Plan approved by the board of
directors of the Company (the “Board”).
 

 
This Plan shall serve as an “umbrella” plan for the Company and the entire Group
worldwide. Therefore, if so required, appendices may be added to the Plan for
the various international parent or subsidiaries in order to accommodate local
regulations that do not correspond to the scope of the Plan, at the discretion
of the Board.   Any such appendices that the Company approves for purposes of
using this Plan for an international parent or subsidiary will not affect the
terms of this Plan for any other country.

 
Options (“Options”) granted or Shares issued under this Plan shall adhere to all
applicable state, federal and foreign laws, including but not limited to the
Israeli Income Tax Ordinance (New Version), 1961 (the “Ordinance”).  Such
applicable state, federal and foreign laws, including the Ordinance together
with any regulations, rules, orders or procedures promulgated thereunder and,
all as may be amended from time to time shall be collectively referred as the
“Tax Rules”.
 
Attached hereto as Appendix A is the 2006 Employee Stock Option Plan, designated
for Sections 102 and 3(i) of the Ordinance for the purposes of any grant to
Israeli employees and officers of the Group and any other service providers or
control holders of the Company who are subject to the Israeli Income Tax.
 
Attached hereto as Appendix B is the 2011 U.S. Equity Incentive Plan, designated
for the U.S. Internal Revenue Code of 1986, as amended (the “Code”) for the
purposes of any grant to U.S. employees of the Group and any other service
providers who are subject to the U.S. Income Tax.
 
The proceeds received from the issuance of Shares subject to Options (“Option
Shares”), upon exercise of Options pursuant to the Plan shall be used for
general corporate purposes.
 
 
1

--------------------------------------------------------------------------------

 
3.
ADMINISTRATION



3.1.
A share option Administrator appointed and maintained by the Board for such
purpose (the “Committee” or “Administrator”) shall have the power to administer
the Plan.  Notwithstanding the above, the Board shall automatically have a
residual authority if no Committee shall be constituted or if such Committee
shall cease to operate for any reason whatsoever.  The Board shall appoint the
members of the Administrator, and may from time to time remove members from, or
add members to, the Administrator.  In this Plan any reference to the term
“Administrator” shall also mean the Board if no Committee is operating at that
time in the Company.  Notwithstanding anything to the contrary, for purposes of
the 2011 U.S. Equity Incentive Plan, to the extent necessary for any award
granted thereunder to satisfy the requirements of Section 162(m) of the Code and
and/or Rule 16b-3 promulgated under the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”), member on any such Committee shall be
limited to those members of the Board who are “outside directors” under Section
162(m) of the Code and/or “non-employee directors” as defined in Rule 16b 3
promulgated under the Exchange Act.



3.2.
The Administrator shall select one of its members as its Chairman and shall hold
its meetings at such times and places, as the chairman shall determine.  Actions
at a meeting of the Administrator at which a majority of its members is present
and vote for or acts reduced to or approved in writing by all of the members of
the Administrator, shall be the valid acts of the Administrator. The
Administrator shall make such rules and regulations for the conduct of its
business as it shall deem advisable and may appoint a secretary, who shall keep
records of its meetings.



3.3.
The Administrator shall designate participants (the “Grantees”) and approve the
grant of Options or Shares to the Grantees.  Without derogating from the
foregoing, the Administrator shall be authorized to issue on behalf of the
Company, Shares underlying Options, which have been granted by the Administrator
and duly exercised.



3.4.
Subject to the provisions of this Plan, the Administrator shall have full
authority and discretion, from time to time and at any time, to determine the
terms and conditions of respective share options agreements to be signed between
the Company and each Grantee individually (“Option Agreement”) including, but
not limited to: (i) the time or times and the conditions (including without
limitation the accomplishment of various milestones by the Grantee) upon which
the Options may vest; (ii) the equal or different exercise price of Options
granted to Grantees; and (iii) the nature and duration of restrictions as to
transferability.  The Administrator is authorized to: (i) interpret the
provisions and supervise the administration of the Plan; (ii) amend, modify and
replace terms and conditions of Option Agreements, provided however, that such
act in one case or for one or several Grantees, will not automatically entitle
any other Grantee to the same treatment, and provided that a material adverse
change in any executed Option Agreement requires the consent of the affected
Grantee; (iii) convert un-vested Options from previous plans to Options under
this Plan, subject to applicable laws; and (iv) any other matter which is
necessary or desirable for, or incidental to, the administration of the Plan.



3.5.
The Administrator may from time to time adopt such rules and regulations for
carrying out the Plan as it may deem best.  No member of the Board or of the
Administrator shall be liable for any action or determination made in good faith
with respect to the Plan or any Option granted thereunder.

 
3.6.
A member of the Board or the Administrator shall be eligible to receive Options
under the Plan while serving on the Board or the Administrator, subject to the
restrictions of Interested Party Transactions as may be applicable, as defined
in the Israeli Companies Law 1999 (the “Companies Law”).

 
3.7.
The interpretation and construction by the Administrator of any provision of the
Plan or of any Option thereunder shall be final and conclusive unless otherwise
determined by the Board.

 
 
2

--------------------------------------------------------------------------------

 
 
4.
RESERVED SHARES



The Company reserves fifteen million (15,000,000) shares of the Company’s common
stock, par value $0.0001 per share (the “Shares”) for purposes of the Plan,
subject to adjustment in case of subdivision or combination of the Shares of the
Company.  Such initial number may be increased from time to time by resolutions
of the Board.  Any Share under the Plan, in respect of which the right hereunder
of a Grantee to purchase the same shall for any reason terminate, expire or
otherwise cease to exist, shall again be available for grant through Options
under the Plan.
 
The Board may resolve to reserve out of the abovementioned pool (as may be
increased from time to time) part of the reserved pool specifically for each
separate Appendix.
 
5.
AWARD OF OPTIONS

 
5.1.
The Administrator in its discretion may award to Grantees Options to purchase
Shares in the Company available under the Plan.  Options may be granted at any
time after this Plan has been approved by the Board and until the end of the
term of the Plan as provided in Section 11 below. Provided however that Options
granted under Section 102(b) of the Ordinance and held in trust by a trustee,
approved by the Israeli Tax Authorities in accordance with the provisions of
Section 102(a) of the Ordinance, shall not be granted until the lapse of thirty
(30) days following the filing of the Plan with the Israeli Tax Authorities of a
request by the Company to approve the Plan.  The date of grant of each Option
shall be the date specified by the Administrator at the time such grant is made,
subject to applicable law (the “Date of Grant”).



5.2.
The Options granted pursuant to the Plan shall be evidenced by a written Option
Agreement.  The Option Agreement shall state, inter alia, the number of Shares
covered thereby, the dates when the Options may be exercised (subject to Section
8 below), the exercise price and such other terms and conditions as the
Administrator in its discretion may prescribe, provided that they are consistent
with this Plan.



5.3.
The grant of an Option to a Grantee hereunder, shall neither entitle such
Grantee to participate, nor disqualify him/her from participating, in any other
grant of Options pursuant to this Plan or any other share incentive or share
option plan of the Company or any of its affiliates.



5.4.
Anything in this Plan to the contrary notwithstanding, all grants of Options to
directors, officers  and office holders (“Nose Misra” as such term is defined in
the Companies Law, as amended from time to time), shall be authorized and
implemented in accordance with the provisions of the Companies Law or other
applicable related party transactions laws.



6.
OPTION EXERCISE PRICE



The exercise price per Share covered by each Option Agreement (the “Exercise
Price”) shall be (i) if the Company is publicly-traded, the closing price of a
Share on the Date of Grant, or (ii) if the Company is not publicly-traded, (A)
determined by the Administrator, in good faith, based on the reasonable
application of a reasonable valuation method, considering factors relevant to
the value of the Shares, or (B) determined by a qualified independent appraiser,
based on a reasonable valuation method.  Despite the aforesaid, the
Administrator may determine the Exercise Price for an Israeli Grantee lower than
the fair market value as aforesaid, but subject to the Israeli law as shall be
amended from time to time.  Each Option Agreement shall contain the exercise
price determined for each Grantee.  Each vested Option shall entitle the Grantee
to purchase one Share at the Exercise Price, subject to the provisions of the
Plan, the Option Agreement and the Tax Rules.
 
 
3

--------------------------------------------------------------------------------

 
 
7.
TERM AND EXERCISE OF OPTIONS



7.1.
Options shall be exercisable pursuant to the terms under which they were awarded
as set forth in the Option Agreement and subject to the terms and conditions of
this Plan and the Tax Rules; provided, however, that only vested Options may be
exercised and that in no event shall an Option be exercisable after the
expiration of ten (10) years from the date such Option is granted, unless
another period (either shorter or longer) is specifically provided in the Option
Agreement (the “Expiration Date”).



Unless the Administrator provides otherwise, vesting of Options granted under
the Plan shall be suspended during any unpaid leave of absence.


7.2.
Unless determined otherwise by the Administrator with regard to all or any of
the Grantees or the Options, the Options will be exercisable into Option Shares,
as follows:



 
(a)
One fourth (1/4) of the Options shall vest and become exercisable upon the
expiration of twelve (12) months after the Date of Grant thereof (the “First
Vesting Date”); provided, however, that the Grantee is continuously employed or
engaged by the Group from the Date of Grant until the First Vesting Date;



 
(b)
The remaining Options shall vest and become exercisable in twelve (12) equal
potions of one-sixteenth (1/16) of the Option Shares, each portion on the last
day of each of the 3-month periods, the first of which shall commence on the
first (1st) day following First Vesting Date (each, a “Quarterly Vesting
Period”); provided, however, that the Grantee is continuously employed or
engaged by the Group from the Date of Grant until the end of the applicable
Quarterly Vesting Period.



7.3.
Unless determined otherwise by the Administrator with regard to all or any of
the Grantees or the Options, in the event that in any of the following events
(each a “Transaction”):



 
(a)
a merger or consolidation of the Company (a “Merger”) with or into any company
(the “Successor Company”) resulting in the Successor Company being the surviving
entity; or



 
(b)
an acquisition of: (i) all or substantially all of the Shares or assets of the
Company in one or more related transactions to another party (a “Share Sale”),
or (ii) all or substantially all of the assets of the Company, in one or more
related transactions to another party, in each case such acquirer of Shares or
assets is referred to herein as the “Acquiring Company”;



unvested Options remain outstanding under the Plan shall be treated by the
Successor Company or the Acquiring Company, as the case may be, at its sole
discretion.  The Successor Company or the Acquiring Company shall have the
right, among other alternatives, to substitute the Options (vested and/or
unvested) for its own securities (the “Substitute Shares”) or to retain this
Plan with no change.  In the event the Successor Company or the Acquiring
Company chooses to substitute the Options for Substitute Shares, appropriate
equitable adjustments shall be made in the purchase price per share of the
Substitute Shares, and all other terms and conditions of the Option Agreements,
such as the vesting dates, shall remain in force, all as will be determined by
the Board whose determination shall be final.


7.4.
The Administrator shall have full authority to determine any provisions
regarding the acceleration of the vesting period of any Option or the
cancellation of all or any portion of any outstanding restrictions with respect
to any Option or Share upon certain events or occurrences, and to include such
provisions in the Option Agreement on such terms and conditions as the
Administrator shall deem appropriate.

 
 
4

--------------------------------------------------------------------------------

 
 
7.5.
Subject to any provision in the Article of Association of the Company, as
amended from time to time (the “Articles”), in the event of a Share Sale or a
Merger, each Optionee shall  participate in the Share Sale or the Merger and
sell or exchange, as the case may be, all of his or her Option Shares and vested
Options in the Company, provided, however, that each such Option Share or Option
shall be sold or exchanged at a price or ratio (as the case may be) equal to
that of any other share of the same class sold or exchanged under the Share Sale
or the Merger (minus the applicable exercise price), in accordance with the
provisions of the Company’s Articles of Association, while accounting for
changes in such price or ratio due to the respective terms of any such Option.



7.6.
With respect to Option Shares held in trust, the following procedure will apply
in the event of a Transaction: the Trustee (as defined below) will transfer the
Option Shares held in trust and sign any document in order to effectuate the
transfer of Option Shares, including share transfer deeds, provided, however,
that the Trustee receives a notice from the Board, specifying that: (i) all or
substantially all of the issued outstanding share capital of the Company is to
be sold or exchanged, and therefore the Trustee is obligated to transfer the
Option Shares held in trust; (ii) the Company is obligated to withhold at the
source all taxes required to be paid upon release of the Option Shares from the
trust and to provide the Trustee with evidence, satisfactory to the Trustee,
that such taxes indeed have been paid; (iii) the Company is obligated to
transfer the consideration for the Option Shares directly to the Optionees
subject to the Transaction agreements.



7.7.
Vested Options shall be exercisable by the Grantees by signing and returning to
the Company at its principal office, an “Exercise Notice” in such form and
substance as may be prescribed by the Administrator from time to time.  The
Exercise Notice shall be accompanied by payment of the Exercise Price.



7.8.
Anything herein to the contrary notwithstanding, but without derogating from the
provisions of Section 8 hereof, if any Options have not been exercised and the
Shares covered thereby not paid for by the Expiration Date, such Options and the
right to acquire such Shares shall terminate, all interests and rights of the
Grantee in and to the same shall expire, the trust with respect to such Options,
if applicable, shall expire and the Shares underlying such Options shall revert
back to the Plan.



7.9.
Each payment shall be in respect of a whole number of Shares, shall be effected
in cash or by a cashier’s or certified check payable to the order of the
Company, and shall be accompanied by a notice stating the number of Shares being
paid for thereby.



7.10.
Prior to the registration of the Grantee as holder of Shares in the Company’s
register of stockholders upon exercise of the Option and subject to the other
provisions of the Plan, the Grantees shall have none of the rights and/or
privileges of stockholders of the Company in respect of any Shares purchasable
upon the exercise of Options, nor shall the Grantees be deemed to be a class of
stockholders or creditors of the Company.  Without prejudice to the generality
of the aforesaid, Grantees shall not be entitled to participate in distribution
of dividends, or in distribution of assets upon dissolution, nor be entitled to
be invited to or participate and vote in General Meetings on account of Options
which have not been exercised until thirty (30) days before such distribution or
meeting and subject to the other provisions of this Plan and its Appendices.

 
 
5

--------------------------------------------------------------------------------

 
 
7.11.
Without derogating from the aforesaid, in the Option Agreement, the Grantee will
grant the Company’s CEO or Chairman an irrevocable proxy (a “Voting Proxy”) to
(i) represent the Grantee at, and to receive invitation for, all meetings of the
stockholders of the Company, and to vote the Grantee’s Option Shares at such
meetings in the same proportion as the votes of Company’s stockholders in such
meetings; and/or (ii) waive all pre-emptive rights relating to the issuance by
the Company of new securities, if the Grantees shall be entitled to such
right.  Upon the consummation of an IPO of Company shares, the Voting Proxy will
be deemed cancelled and of no further effect.



7.12.
All Shares issued upon the exercise of Options shall be in all aspects, unless
specifically otherwise stated herein, subject to and bound by the provisions of
the Company’s incorporation documents, as amended from time to time, and by any
stockholders’ agreement to which the holders of Shares of the Company are bound.



7.13.
Granting of an Option shall impose no obligation on the recipient to exercise
such Option.



8.
TERMINATION OF ENGAGEMENT



8.1
If the Grantee shall cease to be employed or engaged by the Group, as the result
of his resignation, then the Grantee shall have the right to exercise the
Options, but only to the extent that the Options are exercisable as of the date
Optionee resigns (according to the provisions of Section 7 above), within thirty
(30) days as of the Termination Date.



8.2
If the Grantee shall cease to be employed or engaged by the Group, as the result
of his dismissal without Cause, then the Grantee shall have the right to
exercise the Options, but only to the extent that the Options are exercisable on
the date of Grantee’s dismissal (according to the provisions of Section 7
above), within ninety (90) days after the Termination Date.



8.3
If the Grantee shall cease to be employed or engaged by the Group as the result
of his disability, then the Option, to the extent that it is exercisable by him
at the time he ceases to be employed or engaged by the Group, and only to the
extent that the Option is exercisable as of such time as defined in Section 7
above, may be exercised by him within one (1) year, after the Termination Date.



8.4
If the Grantee shall die while employed or engaged by the Group, his estate,
personal representative, or beneficiary shall have the right, subject to the
provisions of Section 7 above, to exercise the Option (to the extent that the
Optionee would have been entitled to do so at the time of his death) at any time
within two (2) years from the date of his death.



8.5
If the Grantee shall be terminated for Cause, then, all Options, (including
vested Options) whether exercisable or not on the date that the Group delivers
to the employee a termination notice, will expire and may not be further
exercised, and the Shares covered by such Options shall revert to the Plan.



8.6
For the purpose of this Plan, “Cause” shall exist if Grantee (i) breaches any of
the material terms or conditions of his employment agreement, or agreement to
provide services to the Group, including, without limitation, the breach of any
duty of non-disclosure or non-competition; (ii) engages in willful misconduct or
acts in bad faith with respect to any company in the Group in connection with
his employment or other agreement with the Group; or (iii) is convicted of a
criminal offence involving moral turpitude.



8.7
For purposes of this Section 8, “Termination Date” shall mean the date on which
Optionee’s employment or engagement with a any company in the Group is
terminated.

 
 
6

--------------------------------------------------------------------------------

 
 
8.8
The reason of termination notwithstanding, if during the period after the
termination of engagement during which the Grantee may still exercise Options,
the Grantee breaches the confidentiality, non-competition, non-solicitation,
non-use or assignment of intellectual property undertakings binding upon the
Grantee, the Company shall have the right to effect a forfeiture of all Options
(including vested Options) then outstanding, and the Shares covered by such
Options shall revert to the Plan.



9.
ADJUSTMENTS AND SUBSTITUTION



Upon the occurrence of any of the following events, a Grantee’s rights to
purchase Shares under the Plan shall be adjusted or substituted as hereinafter
provided.


9.1.
In the event that the Shares of the Company are subdivided or combined into a
greater or smaller number of shares, or if the Shares of the Company are
exchanged for other securities of the Company, by reason of a reclassification,
recapitalization, consolidation, reorganization, dividend or other distribution
(whether in the form of cash, stock or other property), stock split, spin-off,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise, then each Grantee shall be entitled, upon exercise of
the Options and subject to the conditions herein stated, to purchase such number
of Shares or such other securities of the Company as were exchangeable for the
number of Shares of the Company which such Grantee would have been entitled to
purchase had the Grantee exercised the Options immediately prior to such an
event, and appropriate adjustments shall be made in the Exercise Price per share
to reflect such subdivision, combination or exchange.



9.2.
Subject to Section 7 above, in the event of a Transaction (defined above), while
unexercised Options remain outstanding under the Plan, and the Administrator
determines in good faith that adjustment to the Plan or any Option granted under
the Plan is required in order to preserve the benefits or potential benefits to
the Grantees, the Administrator may at its sole discretion (A) cause the Options
to be substituted with the corresponding and adjusted number of options to
purchase shares of the surviving entity (or an affiliated entity of the
surviving entity), of the same class and the same substitution rate as the
shares received by the holders of Shares of the Company in exchange for their
Shares, or (B) in the event holders of the Shares received cash as consideration
for their Shares in the Transaction, cause the Options to be cancelled in
exchange for a cash payment equal to cash they would have received had they
exercised their Options immediately prior to the Transaction, as adjusted for
the payment of the appropriate exercise price.  In the case of such
substitution, appropriate adjustments shall be made in the quantity and exercise
price to reflect such action, and all other material terms and conditions of the
Option Agreements shall remain in force.



9.3.
In the event that the Company issues any of its Shares or other securities as
bonus shares (stock dividend) upon or with respect to all its Shares, which are
at the time subject to a right of purchase by a Grantee hereunder, each Grantee
upon exercising an Option shall be entitled to receive (if he/she so elects), in
addition to the exercised Option Shares, the appropriate number of bonus shares,
on the same terms and conditions as offered to the other stockholders holding
Shares of the Company, which he/she would have received had the exercise of the
Options taken place prior to such issuance.



9.4.
The Administrator shall determine the specific adjustments to be made under this
Section 9, and its determination shall be conclusive.  The Administrator’s
determination may differ from one Grantee to another, except that a
determination of a specific adjustment under Section 9.1 shall be applied in the
same manner to all applicable Grantees.

 
 
7

--------------------------------------------------------------------------------

 
 
10.
ASSIGNABILITY AND SALE OF SHARES



10.1
Shares purchased hereunder shall not be assignable or transferable except
pursuant to applicable laws and the incorporation documents of the Company.



10.2
Options may not be sold, pledged, assigned, hypothecated, transferred or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Grantee, only by
the Grantee.  This restriction applies also to Grantees which are not natural
persons, unless such transfer is approved by the Administrator in writing, at
its sole discretion.  The terms of the Plan and the Option Agreement shall be
binding upon the executors, administrators, heirs, successors and assignees of
the Grantee.



10.3
The Company is relieved from any liability for the non-issuance or non-transfer
or any delay in issuance or transfer of any Shares subject to Options under the
Plan which results from the inability of the Company to obtain, or from any
delay in obtaining, from any regulatory body having jurisdiction, all requisite
authority to issue or transfer the Shares upon exercise of the Options under the
Plan, if counsel for the Company deems such authority necessary for lawful
issuance or transfer of any such shares.  Appropriate legends may be placed on
the stock certificates evidencing shares issued upon exercise of Options to
reflect such transfer restrictions.



11.
PERIOD AND AMENDMENT OF THE PLAN



11.1.
The Original Plan was adopted by the Board on March 28, 2011.  This amended and
restated Plan was adopted by the Board on August 25, 2011 and shall expire on
March 27, 2021, unless earlier terminated in accordance with the terms of the
Plan.  Termination of the Plan shall not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Options granted
under the Plan prior to the date of such termination.



11.2.
The Board may, at any time and from time to time, terminate or amend the Plan in
any respect;  provided that, the Company may not alter or impair the rights of a
Grantee, without his/her consent, under any Option previously granted to the
Grantee.



12.
CONTINUANCE OF ENGAGEMENT



Neither the Plan nor the Option Agreement shall impose any obligation on the
Company or a related company thereof, to continue with any Grantee in its employ
or to continue to receive services rendered by the Grantee, and nothing in the
Plan or in any Option granted pursuant thereto shall confer upon any Grantee any
right to continue in the employ or in rendering services to the Company or any
other entity of the Group or restrict the right of the Company or any other
entity of the Group to terminate such employment or rendering of services or
consulting at any time, with or without Cause.


13.
GOVERNING LAW



The Plan, the Appendices and all instruments issued thereunder or in connection
therewith, shall be governed by, and interpreted in accordance with, the laws of
the State of Israel, except that with respect to tax and corporate matters or
issues, the laws of the relevant state or country according any Appendix to this
Plan, shall apply.
 
 
8

--------------------------------------------------------------------------------

 
 
14.
TAX CONSEQUENCES



Any tax consequences arising from the grant or exercise of any Option or from
the payment for Shares or from sale or transfer of the Shares or from any other
event or act hereunder (whether of the Grantee or of the Company or any entity
within the Group), shall be borne solely by the Grantee.  The Company and/or any
entity within the Group shall withhold and/or deduct taxes according to all
applicable laws, rules, and regulations, including withholding taxes at
source.  Furthermore, to the extent legally permitted, each Grantee agrees to
indemnify the Company and/or any other entity within the Group that engages the
Grantee and/or the Company’s stockholders and/or directors and/or officers and
hold them harmless against and from any and all liability for any such tax or
interest or penalty thereon, including without limitation, liabilities relating
to the necessity to withhold, or to have withheld, any such tax from any payment
made to the Grantee.  Except as otherwise required by law, the Company shall not
be obligated to honor the exercise of any Option by or on behalf of a Grantee
until all tax consequences (if any) arising from the exercise of such Options
and sale of such Shares are resolved in a manner reasonably acceptable to the
Company.
 
The Company may, if required under any applicable law, require that an Grantee
deposit with the Company, in cash, at the time of exercise, such amount as the
Company deems necessary to satisfy its obligations to withhold taxes or other
amounts incurred by reason of the exercise or the transfer of shares thereupon.


15.
MULTIPLE AGREEMENTS



The terms of each Option and each Option Agreement may differ from other Options
granted under the Plan or other Option Agreements signed at the same time, or at
any other time.  The Administrator may also authorize more than one Option
Agreement to a given Grantee during the term of the Plan, with different terms
in each.


16.
NOTICES



Each notice relating to the Plan shall be in writing and delivered in person or
by first class mail; postage prepaid, to the address as hereinafter
provided.  Each notice shall be deemed to have been given on the date it is
received.  Each notice to the Company shall be addressed to it at its principal
offices.  Each notice to the Grantee or other person or persons then entitled to
exercise an Option shall be addressed to the Grantee or such other person or
persons at the Grantee’s last known address.


17.
NON-EXCLUSIVITY OF THE PLAN



The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.


18.
TRANSFER OF SHARES



Any issued Option Shares shall, unless such shares are registered in accordance
with the United States Securities Act of 1933, as amended (the “Act”) or other
similar acts in other countries, be sold only in accordance with exemptions
under such Acts.  There shall be no exercises, transfers, sales or other
dispositions of issued Option Shares unless such shares are either registered or
exempt from registration, provided, however, that in the event of an IPO, such
exercise, transfer or other disposition will be subject to any lock up provision
as agreed by the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
19.
INVESTMENT REPRESENTATION



Each Grantee exercising any Option under the Plan acknowledges, by virtue of
such exercise, that the Company has not, as of the date of the approval of this
Plan by the Board of Directors, registered the shares covered thereby under the
Act.  The Grantee shall sign and deliver to the Company, if requested, a
separate investment representation, certificate or such other document as may be
required by the Company’s counsel, to such effect; and further providing that
the Grantee is acquiring the Option for investment only and not with a view to
distribution, provided, however, that such Option, representation, certificate
or other document may provide that the said investment restriction shall not be
operative as to such Option Shares as may in the future be registered with the
Securities and Exchange Commission pursuant to the Act.  Furthermore, the
Company may place a legend on any Share certificate delivered to the Grantee to
the effect that such Shares were acquired pursuant to an investment
representation and without registration of the Shares.




***************************
 
 
10

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
INSPIREMD, INC.
 
2006 Employee Stock Option Plan
 
Designated for the Israeli Income Tax Ordinance
 
ARTICLE I
Purpose

 
1.
The purpose of this 2006 Employee Stock Option Plan (the “Israeli Plan”) shall
be as defined in the InspireMD, Inc. 2011 UMBRELLA Option Plan (the “Umbrella
Plan”), and is intended to harmonize the terms and conditions of the Umbrella
Plan with applicable Israeli law and provide specific provisions regarding
Optionees (as defined below) who are subject to the Ordinance (as defined
below).  Unless expressly provided in this Israeli Plan, the provisions of the
Umbrella Plan shall apply.

 
2.
This Israeli Plan is intended to promote the interests of InspireMD, Inc. (the
“Company”) and its Affiliates, if any, (the “Group Companies”) by providing
present and future officers of the Group Companies, other employees of the Group
Companies (including directors of the Group Companies who are also employees of
the Group Companies) and consultants of the Group Companies with an incentive to
enter into and continue in the employ of the Group Companies and to acquire a
proprietary interest in the long-term success of the Group Companies. The
Company’s Board of Directors (the “Board of Directors”) shall have the authority
to determine additional persons which will be granted rights under the Israeli
Plan.

 
3.
The word “Affiliate”, when used in the Israeli Plan, shall mean any “employer
company” within the meaning of Section 102(a) of the Israeli Income Tax
Ordinance (New Version), 5721-1961 (the “Ordinance”).1

 
_____________________
1 s. 102 (a) of the Ordinance: “employer company” – any of the following: (1) an
employer that is an Israeli resident company or a foreign resident company with
a permanent enterprise or a research and development center in Israel, if the
Commissioner so approved (for this purpose: the employer), (2) a company that is
a controlling member of the employer or of which the employer is a controlling
member, or (3) a company controlled by a person if the same person controls the
employer.
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE II
Administration

 
4.
The Israeli Plan shall be administered by the Board of Directors.  The Board of
Directors shall have the authority in its sole discretion, subject and not
inconsistent with the express provisions of the Israeli Plan, to administer the
Israeli Plan and to exercise all the powers and authorities specifically granted
to it under the Israeli Plan as necessary and advisable in the administration of
the Israeli Plan, including, without limitation:

 
 
a.
To determine which of the eligible, officers, employees, directors, and
consultants of the Group Companies or other person shall be granted Options, as
that term is defined below (“Optionees”, and each an “Optionee”), provided
however, that (a) employees, officers and directors (excluding controlling
members as defined in Section 32(9) of the Ordinance2) (“Employees”, and each an
“Employee”) may only be granted Options pursuant to Section 102 of the Ordinance
and the rules and regulations promulgated thereunder, including the Income Tax
Regulations (Tax Relief for Issue of Shares to Employees), 5763 -2003, (“Section
102 Options”); and (b) those who have no employee/employer relationship with the
Group Companies and are not ‘office holders’ (such as consultants and service
providers), and Controlling Members (“Consultants”, and each a “Consultant”),
may only be granted Options pursuant to Section 3(i) of the Ordinance (“Section
3(i) Options”);

 
 
b.
To determine the type of options to be granted, i.e. Section 102 Options or
Section 3(i) Options (each, an “Option”) the dates on which each Option will be
granted (the “Grant Date”);

 
 
c.
To determine the number of Shares, as that term is defined below, to which an
Option may relate, the terms, conditions and restrictions of each Option, the
exercise price of each Option (the “Option Exercise Price”), the date on which
each Option becomes exercisable (the “Exercise Date”), the duration of the
exercise period and any other restrictions on the exercise of Options issued
hereunder;

 
 
d.
To determine the form or forms of the option agreements under the Israeli Plan
(the “Option Agreement”) (which forms shall be consistent with the terms of the
Israeli Plan but need not be identical), any other instruments that constitute
or contain a Company obligation to grant an Option under the Israeli Plan (each,
a “Grant Instrument”), as that term is defined below, and ancillary
documentation;

 
 
e.
To determine whether, to what extent, and under what circumstances, an Option
may be settled, canceled, forfeited, exchanged or surrendered;

 
_____________________
2 s. 32(9) of the Ordinance: “controlling member” – a person who holds, directly
or indirectly, alone or with a relative, one of the following: (a) at least 10%
of the issued share capital or at least 10% of the voting power;  the  right to
hold at least 10% of the issued share capital or at least 10% of the voting
power, or a right to acquire either; (c) the right to receive at least 10% of
the profits; (d) the right to appoint a director.
 
 
12

--------------------------------------------------------------------------------

 
 
 
f.
To construe and interpret the Israeli Plan, Option Agreements, any Option, Grant
Instruments and ancillary documentation and to make all other determinations
deemed necessary or advisable for the administration of the Israeli Plan; and

 
 
g.
To prescribe, amend and rescind rules and regulations relating to the Israeli
Plan.

 
5.
All decisions, determinations and interpretations of the Board of Directors
shall be final and binding on all Optionees, unless otherwise determined by the
Board of Directors.

 
6.
Insofar as the Board of Directors is entitled by law to delegate all and any of
its powers and authority granted it under this Israeli Plan to a committee of
the Board of Directors, the Board of Directors shall be entitled to delegate
same to its Remuneration Committee (the “Committee”). The Committee shall select
one of its members as its Chairman, and shall hold its meetings at such times
and places as it shall determine.  A majority of its members shall constitute a
quorum.  All actions of the Committee shall be taken with the approval of a
majority of its members.  Any action may be taken by a written document (in lieu
of meeting) signed by the Committee, and action so taken shall be fully as
effective as if it had been taken by a vote of the majority of the members at a
meeting duly called and held.  The Committee may appoint a Secretary who shall
keep records of its meetings, and shall make such rules and regulations for the
conduct of its business as it shall determine.

 
7.
The Committee may recommend to the Board of Directors to adopt such rules and
regulations for implementing the Israeli Plan as it may deem advisable.  No
member or former member of the Board of Directors or of the Committee shall be
liable for any action, failure to act, or determination made in good faith with
respect to the Israeli Plan or any right granted thereunder.

 
8.
The Board of Directors may designate Options granted pursuant to Section 102 as
(1) “Approved 102 Options” (i.e. Options granted pursuant to Section 102(b) of
the Ordinance and held in trust by a trustee for the benefit of the Optionee);
or (2) “Unapproved 102 Options” (i.e. Options granted pursuant to Section 102(c)
of the Ordinance and not held in trust by a trustee).

 
9.
The Board of Directors may elect for Approved 102 Options to be classified as
either (1) “Work Income Options” that qualify for tax treatment in accordance
with the provisions of Section 102(b)(1) of the Ordinance; or (2) “Capital Gain
Options” that qualify for tax treatment in accordance with the provisions of
Section 102(b)(2) of the Ordinance (the “Election”).

 
10.
Unapproved 102 Options may be granted until the Board of Directors’ Election has
been appropriately filed with the Israeli tax authorities, which election must
be made at least thirty days before the date of the first grant of an Approved
102 Option under this Israeli Plan or according to the instructions published by
the Israeli tax authorities from time to time. The Election shall remain in
effect until the end of the subsequent year following the year during which the
Board of Directors first granted such Approved 102 Options. During the period
indicated in the sentence above, the Board of Directors may grant only the type
of Approved 102 Option it has elected, which Election shall apply to all
Optionees who were granted Approved 102 Options during the period indicated
herein, all in accordance with the provisions of Section 102(g) of the
Ordinance, as amended.  For the avoidance of doubt, such Election shall not
prevent the Board of Directors from granting, at all times, Unapproved 102
Options to Employees or Section 3(i) Options to Consultants.

 
 
13

--------------------------------------------------------------------------------

 
ARTICLE III
Option Shares


11.
The shares to be issued under the Israeli Plan (the “Option Shares”) shall be
authorized but unissued shares of common stock, par value $0.0001 per share, of
the Company (the “Shares”).  The total number of Shares reserved for issuance
under the Israeli Plan shall be equal to the total number of Shares reserved
under Section 4 of the Umbrella Plan, subject to any adjustments and reductions
made pursuant to the Umbrella Plan.  Such Shares are reserved out of the total
number of Shares reserved under Section 4 of the Umbrella Plan.

 
12.
The number of Shares available for grant of options under the Israeli Plan shall
be decreased by the sum of the number of Shares with respect to which Options
have been issued and are then outstanding and the number of Shares issued upon
exercise of Options.  In the event that any outstanding Option under the Israeli
Plan for any reason expires, is terminated, or is canceled, the Shares covered
by the unexercised portion of such option may again be subject to Options under
the Israeli Plan.

 
13.
The Company shall at all times during the term of the option reserve and keep
available such number of Shares as will be sufficient to satisfy the
requirements of the Options granted according to this Israeli Plan, shall pay
all original issue taxes, if any, with respect to the issuance of Shares
pursuant hereto and all other fees and expenses necessarily incurred by the
Company in connection therewith, and shall, from time to time, use its best
efforts to comply with all laws and regulations which, in the opinion of counsel
for the Company, shall be applicable thereto.

 
ARTICLE IV
Exercise Price


14.
Each Option Agreement and Grant Instrument with respect to an Option shall set
forth the amount (the “Option Exercise Price”) which will be paid by the
Optionee to the Company upon exercise of the Option. Payment shall be made in
cash, or by certified check in the manner prescribed in Article VI (Exercise of
Options, Termination) hereof.

 
ARTICLE V
Terms of Options


15.
The Board of Directors shall determine the dates after which, or circumstances
in which, Options may be exercised, in whole or in part.  If Options are
exercisable in installments, then the installments or portions thereof which are
exercisable and not exercised shall remain exercisable until such Options expire
or terminate in accordance with the provisions herein.

 
16.
Notwithstanding any other provision of the Israeli Plan, no Option shall be
exercisable after a date ten years from the date of grant of such Option (the
“Expiration Date”).

 
17.
Unless determined otherwise by the Board of Directors with regard to all or any
of the Optionees or the Options, the Options will be exercisable into Option
Shares, as follows:

 
 
a.
One fourth (1/4th) of the Option Shares shall vest and become exercisable upon
the expiration of twelve (12) months after the Grant Date thereof (the “First
Vesting Date”) provided, however, that the Optionee is continuously employed or
engaged by a Group Company from the Grant Date until the end of First Vesting
Date;

 
 
14

--------------------------------------------------------------------------------

 
 
 
b.
an additional one fourth (1/4th) of the Option Shares shall vest and become
exercisable upon the expiration of twenty four (24) months after the Grant Date
of the Option (the “Second Vesting Date”) provided, however, that the Optionee
is continuously employed or engaged by a Group Company from the Grant Date until
the end of Second Vesting Date; and

 
 
c.
an additional one fourth (1/4th) of the Options Shares shall vest and become
exercisable upon the expiration of thirty six (36) months after the Grant Date
of the Option (the “Third Vesting Date”) provided, however, that the Optionee is
continuously employed or engaged by a Group Company from the Grant Date until
the end of Third Vesting Date.

 
 
d.
an additional one fourth (1/4th) of the Options Shares shall vest and become
exercisable upon the expiration of forty eight (48) months after the Grant Date
of the Option (the “Fourth Vesting Date”) provided, however, that the Optionee
is continuously employed or engaged by a Group Company from the Grant Date until
the end of Forth Vesting Date.

 
ARTICLE VI
Exercise of Options, Termination


18.
Subject to Article X (Trustee) below, the exercise of any Option shall be
effected by an Optionee signing and returning to the Company at its principal
office a notice of exercise in the form prescribed from time to time by the
Company or the Committee (a “Notice of Exercise”), along with payment for the
Option Shares purchased thereby.  Such payment will be made in dollars or
shekels in accordance with the terms of the specific Option Agreement.

 
19.
Subject to Article X (Trustee) below, the Company shall issue Option Shares, in
the name of the respective Optionee, and deliver to him a certificate or
certificates, as the case may be, representing such shares as soon as
practicable after a Notice of Exercise and payment for the shares shall be
received.  If Article X (Trustee) applies, then exercise of the Options will be
subject to the agreement with the Trustee, as that term is defined below, and in
accordance with Section 102 of the Ordinance.

 
20.
The Company may, if required under any applicable law, require that an Optionee
deposit with the Company, in cash, at the time of exercise, such amount as the
Company deems necessary to satisfy its obligations to withhold taxes or other
amounts incurred by reason of the exercise or the transfer of shares thereupon.

 
21.
All Shares purchased upon the exercise of an Option as provided herein shall be
fully paid and non-assessable.

 
22.
In the event that an Option is exercised by any person or persons other than the
Optionee, pursuant to Article VII (Non-Transferability of Option Rights), such
Notice of Exercise shall be accompanied by appropriate proof of the right of
such person or persons to exercise the Option.

 
 
15

--------------------------------------------------------------------------------

 
 
23.
If the Optionee shall cease to be employed or engaged by a Group Company, as the
result of his resignation, then the Optionee shall have the right to exercise
the Options, but only to the extent that the Options are exercisable as of the
date Optionee resigns (according to the provisions of Article V (Terms of
Options)), within thirty (30) days as of the Termination Date.

 
24.
If the Optionee shall cease to be employed or engaged by a Group Company, as the
result of his dismissal without Cause, then the Optionee shall have the right to
exercise the Options, but only to the extent that the Options are exercisable on
the date of Optionee’s dismissal (according to the provisions of Article V
(Terms of Options)), within sixty (60) days after the Termination Date.

 
25.
If the Optionee shall cease to be employed or engaged by a Group Company as the
result of his disability or retirement with the consent of the Group Company,
then the Option, to the extent that it is exercisable by him at the time he
ceases to be employed or engaged by the Group Company, and only to the extent
that the Option is exercisable as of such time as defined in Article V (Terms of
Options), may be exercised by him within one (1) year, after the Termination
Date.

 
26.
If the Optionee shall die while employed or engaged by a Group Company, his
estate, personal representative, or beneficiary shall have the right, subject to
the provisions of Article V (Terms of Options), to exercise the Option (to the
extent that the Optionee would have been entitled to do so at the time of his
death) at any time within two (2) years from the date of his death.

 
27.
If the Optionee shall be terminated for Cause, then, all Options, whether
exercisable or not on the date that the Group Company delivers to the employee a
termination notice, will expire and may not be further exercised.

 
28.
For the purpose of this Israeli Plan, “Cause” shall exist if Optionee (i)
breaches any of the material terms or conditions of his employment agreement, or
agreement to provide services to the Group Company, including, without
limitation, the breach of any duty of non-disclosure or non-competition; (ii)
engages in willful misconduct or acts in bad faith with respect to any Group
Company in connection with his employment or other agreement with a Group
Company; or (iii) is convicted of a felony.

 
29.
In the event of the institution of any legal proceedings directed to the
validity of the Israeli Plan or the Option, the Company may, in its sole
discretion, and without incurring any liability therefore to the Optionee,
terminate the Option.

 
30.
All terms and conditions herein are subject to any applicable law.

 
31.
For purposes of this Article VI, “Termination Date” shall mean the date on which
Optionee’s employment or engagement with a Group Company is terminated.

 
 
16

--------------------------------------------------------------------------------

 
ARTICLE VII
Non-Transferability of Option Rights


32.
An Option that is granted hereunder shall not be transferable otherwise than by
will or the laws of descent and distribution.  To the extent provided in Article
VI (Exercise of Options, Termination), an Option may be exercised, during the
lifetime of the Optionee, only by the Optionee.  More particularly (but without
limiting the generality of the foregoing), the Option may not be assigned,
transferred (except as provided above), pledged or hypothecated in any way,
shall not be assignable by operation of law, and shall not be subject to
execution, attachment or similar process.  Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Option contrary to the
provisions of the Option Agreement or the Israeli Plan, and the levy of any
execution, attachment, or similar process upon the Option, shall be null and
void and without effect; provided, however, that if the Optionee shall die while
in the employ of the Company or any subsidiary, his estate, personal
representative, or beneficiary shall have the right to exercise the Option to
the extent exercisable in accordance with Article VI (Exercise of Options,
Termination).

 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
Adjustments


33.
In the following events (each a “Transaction”):

 
 
a.
a merger or consolidation of the Company (a “Merger”) with or into any company
(the “Successor Company”) resulting in the Successor Company being the surviving
entity; or

 
 
b.
an acquisition of: (i) all or substantially all of the shares or assets of the
Company in one or more related transactions to another party (a “Share Sale”),
or (ii) all or substantially all of the assets of the Company, in one or more
related transactions to another party, in each case such acquirer of shares or
assets is referred to herein as the “Acquiring Company”;

 
unexercised Options remain outstanding under the Israeli Plan (the “Unexercised
Options”), there shall be substituted for the shares of Shares subject to the
Unexercised Options an appropriate number of shares of such class of shares or
other securities of the Successor Company or the Acquiring Company, as the case
may be (or, if such company is not an operating company, of the first operating
company in the ownership chain of such company) (the “Substitute
Shares”).  Appropriate equitable adjustments shall be made in the purchase price
per share of the Substitute Shares subject to the Unexercised Options, and all
other terms and conditions of the Option Agreements, such as the vesting dates,
shall remain in force, all as will be determined by the Board of Directors whose
determination shall be final.
 
34.
The Committee shall have full authority to determine any provisions regarding
the acceleration of the vesting period of any Option or the cancellation of all
or any portion of any outstanding restrictions with respect to any Option or
Ordinary Share upon certain events or occurrences, and to include such
provisions in the Option Agreement on such terms and conditions as the Committee
shall deem appropriate.

 
35.
Subject to applicable law, the Committee shall have full authority to, at any
time and from time to time, without the approval of the stockholders of the
Company, (i) grant in its discretion to the holder of an outstanding Option, in
exchange for the surrender and cancellation of such Option, a new Option having
an exercise price lower than provided in the Option (and related Option
Agreement) so surrendered and canceled and containing such other terms and
conditions as the Committee may prescribe in accordance with the provisions of
the Israeli Plan, or (ii) effectuate a decrease in the Option Exercise Price of
outstanding Options. At the full discretion of the Committee such actions may be
brought before the stockholders of the Company for their approval.

 
 
36.
Subject to any provision in the Article of Association of the Company, as
amended from time to time (the “Articles”), in the event of a Share Sale or a
Merger, each Optionee shall  participate in the Share Sale or the Merger and
sell or exchange, as the case may be, all of his or her Option Shares and
Options in the Company, provided, however, that each such Options Share or
Option shall be sold or exchanged at a price or ratio (as the case may be) equal
to that of any other share sold or exchanged under the Share Sale or the Merger
(minus the applicable exercise price), while accounting for changes in such
price or ratio due to the respective terms of any such Option.

 
37.
With respect to Option Shares held in trust the following procedure will be
applied: the Trustee (as defined below) will transfer the Option Shares held in
trust and sign any document in order to effectuate the transfer of Option
Shares, including share transfer deeds, provided, however, that the Trustee
receives a notice from the Board, specifying that: (i) all or substantially all
of the issued outstanding share capital of the Company is to be sold or
exchanged, and therefore the Trustee is obligated to transfer the Option Shares
held in trust; (ii) the Company is obligated to withhold at the source all taxes
required to be paid upon release of the Option Shares from the trust and to
provide the Trustee with evidence, satisfactory to the Trustee, that such taxes
indeed have been paid; (iii) the Company is obligated to transfer the
consideration for the Option Shares directly to the Optionees.

 
38.
For avoidance of doubt, the Shares issuable upon exercise of the Options will be
subject to the provisions of the Articles.

 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE IX
Changes in Capitalization


39.
In case of any Change in Capitalization, as that term is defined below,
appropriate equitable adjustments shall be made by the Board of Directors, whose
determination shall be final, to the number of shares which may be purchased
under the Israeli Plan, and the number of shares and the Option Exercise Price
per share which may be purchased under outstanding Option Agreements.  Solely
for purposes of this Israeli Plan, “Change in Capitalization” shall mean any
increase or reduction in the share capital of the Company, or any change or
exchange of the Shares for a different number or kind of shares or other
securities, by reason of a reclassification, recapitalization, consolidation,
reorganization, dividend or other distribution (whether in the form of cash,
stock or other property), stock split, spin-off, combination or exchange of
shares, repurchase of shares, change in corporate structure or otherwise.

 
ARTICLE X
Trustee


40.
Approved 102 Options granted under the Israeli Plan and any Shares allocated or
issued upon exercise of such Approved 102 Options, including all rights
attaching to such shares, and other shares received subsequently following any
realization of rights (including bonus shares), will be allocated or issued to a
trustee nominated by the Board of Directors (the “Trustee”) and approved in
accordance with the provisions of Section 102 of the Ordinance, and will be held
by the Trustee for the benefit of the Optionees.

 
 
19

--------------------------------------------------------------------------------

 
 
41.
Approved 102 Options and any shares received following exercise of Approved 102
Options, including all rights attached to such shares, and other shares received
subsequently following any realization of rights (including bonus shares), will
be held by the Trustee for a period of (i) at least twenty four (24) months from
the Grant Date of the Capital Gain Options occurs, or (ii) at least twelve (12)
months from the Grant Date of the Work Income Options occurs (the “Trust
Period”).  If the requirements for Approved 102 Options are not met, then the
Approved 102 Options will be regarded as Unapproved 102
Options.  Notwithstanding the aforesaid, Option Shares received upon the
exercise of Options may be sold or transferred, and the Trustee may release such
Option Shares (or Approved 102 Options) from trust, prior to the lapse of the
Trust Period, provided, however, that tax is paid or withheld in accordance with
Section 102(b)(4) of the Ordinance and Section 7 of the Income Tax Rules (Tax
Relief in Issuance of Shares to Employees), 2003.  However, the Committee may,
in its sole discretion, require an Optionee not to sell the Option Shares or
transfer the Options in the Optionee’s name prior to the lapse of the Trust
Period.

 
42.
All rights attaching to any shares received following exercise of Approved 102
Options, and other shares received subsequently following any realization of
rights (including bonus shares), will be subject to the same taxation treatment
applicable to such received shares.

 
43.
Section 3(i) Options granted under the Israeli Plan and any shares allocated or
issued upon exercise of such Section 3(i) Options and other shares received
following any realization of rights, in the Board of Director’s discretion, may
be allocated or issued to a Trustee and will be held by the Trustee until all of
the terms required for release thereof, as set forth herein and in the
applicable Option agreement with the Optionee, are fulfilled, including payment
of the required taxes. Anything to the contrary notwithstanding, the Trustee
shall not transfer to an Optionee any Section 3(i) Options which were not
already exercised into shares by the Optionee.

 
44.
The Trustee shall not transfer to the Optionee any shares allocated or issued
upon exercise of Options prior to the full payment of the Optionee’s tax
liabilities arising from or relating to Options which were granted to the
Optionee or any shares allocated or issued upon exercise of such Options.

 
45.
Upon receipt of an Option, the Optionee shall sign an undertaking to release the
Trustee from any liability in respect of any action or decision duly taken and
bona fide executed in relation with Israeli Plan or any Option or Share granted
to the Optionee thereunder.

 
ARTICLE XI
No Obligation to Exercise Option


46.
Granting of an Option shall impose no obligation on the recipient to exercise
such Option.

 
ARTICLE XII
Use of Proceeds


47.
The proceeds received from the issuance of Option Shares upon exercise of
Options pursuant to the Israeli Plan shall be used for general corporate
purposes.

 
 
20

--------------------------------------------------------------------------------

 
ARTICLE XIII
Rights of a Stockholder; Voting Rights


48.
The Optionee shall have no rights of a stockholder with respect to Option Shares
to be acquired by the exercise of an Option until a certificate or certificates
representing such shares are issued to him following exercise of those Options
which are fully vested and exercisable.  Upon issuance of a certificate or
certificates, the Optionee shall have the rights of a stockholder attaching to
Shares subject to the Voting Proxy defined below.

 
49.
In the Option Agreement, the Optionee will grant the Trustee an irrevocable
proxy (a “Voting Proxy”) to represent the Optionee at all meetings of the
stockholders of the Company, and to abstain from voting the Optionee’s Option
Shares at such meetings.  Upon the consummation of an IPO of Company shares, the
Voting Proxy will be deemed cancelled and of no further effect.

 
ARTICLE XIV
Employment Rights


50.
Nothing in the Israeli Plan or in any Option granted hereunder shall confer on
any Optionee who is an employee or service provider any right to continue in the
employ of the Company or a Group Company, or to interfere in any way with the
right of the Company or a Group Company to terminate the Optionee’s employment
or engagement at any time.

 
ARTICLE XV
Compliance with the Law
 
51.
The Company is relieved from any liability for the non-issuance or non-transfer
or any delay in issuance or transfer of any Shares subject to Options under the
Israeli Plan which results from the inability of the Company to obtain, or from
any delay in obtaining, from any regulatory body having jurisdiction, all
requisite authority to issue or transfer the Shares upon exercise of the Options
under the Israeli Plan, if counsel for the Company deems such authority
necessary for lawful issuance or transfer of any such shares.  Appropriate
legends may be placed on the stock certificates evidencing shares issued upon
exercise of Options to reflect such transfer restrictions.

 
ARTICLE XVI
Transfer of Shares


52.
Any issued Option Shares shall, unless such shares are registered in accordance
with the United States Securities Act of 1933, as amended (the “Act”), be sold
only in accordance with exemptions under such Acts. There shall be no exercises,
transfers, sales or other dispositions of issued Option Shares unless such
shares are either registered or exempt from registration, provided, however,
that in the event of an IPO, such exercise, transfer or other disposition will
be subject to any lock up provision as agreed by the Company.

 
 
21

--------------------------------------------------------------------------------

 
ARTICLE XVII
Investment Representation


53.
Each Optionee exercising any Option under the Plan acknowledges, by virtue of
such exercise, that the Company has not, as of the date of the approval of this
Plan by the Board of Directors, registered the shares covered thereby under the
Act.  The Optionee shall sign and deliver to the Company, if requested, a
separate investment representation, certificate or such other document as may be
required by the Company’s counsel, to such effect; provided, however, that such
Option, representation, certificate or other document may provide that the said
investment restriction shall not be operative as to such Option Shares as may in
the future be registered with the Securities and Exchange Commission pursuant to
the Act.  Furthermore, the Company may place a legend on any share certificate
delivered to the Optionee to the effect that such shares were acquired pursuant
to an investment representation and without registration of the shares.

 
ARTICLE XVIII
Effectiveness and Term of Plan


54.
This Israeli Plan was originally adopted by the board of directors of Inspire MD
Ltd. on June 20, 2006.  The Israeli Plan was subsequently adopted by the Board
of Directors and assumed as a sub-plan to the Umbrella Plan on March 28,
2011.  The Israeli Plan shall expire on March 27, 2021, except as to Options
outstanding on that date.  No Option shall be granted pursuant to the Israeli
Plan after its expiration.  All Shares reserved for issuance under the Israeli
Plan, in respect of which the right of an Optionee to purchase the same shall
for any reason terminate, expire or otherwise cease to exist, shall again be
available for grant through Options under the Israeli Plan.

 
ARTICLE XIX
Amendment or Discontinuance of Plan


55.
The Board of Directors may, without the consent of the stockholders of the
Company or the Optionees under the Israeli Plan, at any time terminate the
Israeli Plan entirely and at any time, from time to time, amend or modify the
Israeli Plan, provided that no such action shall adversely affect Options
granted hereunder without the Optionee’s consent, and provided further that no
such action by the Board of Directors, without the approval of the stockholders,
may increase the total number of Shares which may be purchased pursuant to
Options granted under the Israeli Plan.

 
ARTICLE  XX
Tax Consequences and Other Requirements


56.
The exercise of an Option that is granted hereunder shall be subject to the
condition that if at any time the Company shall determine in its discretion that
the satisfaction of withholding tax or other withholding liabilities, or that
the listing, registration, or qualification of any shares otherwise deliverable
upon such exercise upon any securities exchange or under any national, state or
federal law, or that the consent or approval of any regulatory body, is
necessary or desirable as a condition of, or in connection with, such exercise
in the delivery or purchase of shares pursuant thereto, then in any such event,
such exercise shall not be effective unless such withholding, listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.  Any tax
obligations arising from the grant or exercise of an Option, from the payment
for the Option Shares covered thereby or from any other event or act (of the
Company or the Optionee) hereunder, shall be borne solely by the Optionee.
Furthermore, the Optionee hereby agrees and undertakes to indemnify the Company,
its directors and officers and any Trustee that holds the Options, and hold them
harmless against and from any and all liability for any such tax or interest
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to the
Optionee.

 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE XXI
Governing Law


57.
The Israeli Plan and all instruments issued hereunder shall be governed by and
interpreted in accordance with the laws of the State of Israel.

 
ARTICLE XXII
Notices


58.
Each notice relating to the Israeli Plan shall be in writing and delivered in
person or by first class mail; postage prepaid, to the address as hereinafter
provided.  Each notice shall be deemed to have been given on the date it is
received.  Each notice to the Company shall be addressed to it at its principal
offices.  Each notice to the Optionee or other person or persons then entitled
to exercise an Option shall be addressed to the Optionee or such other person or
persons at the Optionee’s last known address.

 
ARTICLE XXIII
Interpretation


59.
The interpretation and construction of any terms or conditions of the Israeli
Plan, or of this Agreement or other matters related to the Israeli Plan by the
Board of Directors shall be final and conclusive.

 
 
23

--------------------------------------------------------------------------------

 
 
APPENDIX B
 
INSPIREMD, INC.
 
2011 U.S. Equity Incentive Plan
 
Designated for the U.S. Internal Revenue Code
 
ARTICLE I
Purpose
 
1.
The purpose of this U.S. Equity Incentive Plan (the “U.S. Plan”) shall be as
defined in the InspireMD, Inc. 2011 UMBRELLA Option Plan (the “Umbrella Plan”),
and is intended to harmonize the terms and conditions of the Umbrella Plan with
the United States Internal Revenue Code of 1986, as amended (the “Code”) and
provide specific provisions regarding Grantees to whom the US Tax Rules apply
(the “US Grantees”).  Unless expressly provided in this U.S. Plan, the
provisions of the Umbrella Plan shall apply to US Grantees.  Capitalized terms
used and not otherwise defined in this U.S. Plan have the meanings given to them
in the Umbrella Plan.

 
2.
With respect to any Grantee who is subject to the reporting requirements of
Section 16 of the Exchange Act, the U.S. Plan and all transactions under the
U.S. Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Exchange Act.  To the extent any provision of the U.S.
Plan or action by the Committee fails to so comply, such provision or action
shall be deemed null and void ab initio, to the extent permitted by law and
deemed advisable by the Committee.

 
ARTICLE II
Options and Shares


3.
The Options granted and the Shares to be issued are as defined under the
Umbrella Plan.

 
 
a.
Types of Options.  Options shall be granted under the U.S. Plan as Options that
do not meet the requirements of Section 422 of the Code.  Options may be granted
from time to time by the Board to all employees of the Company or of any parent
or subsidiary company of the Company (as defined in Sections 424(e) and (f),
respectively, of the Code), and also to all non-employee directors and
consultants of the Company or any such other company.

 
 
24

--------------------------------------------------------------------------------

 
 
 
b.
Limitations on Options and Shares.  Notwithstanding anything to the contrary
contained herein, subject to adjustment pursuant to Section 9 of the Umbrella
Plan, during any calendar year the maximum number of shares with respect to
which Options may be granted to an officer of the Company (or any subsidiary)
subject to Section 16 of the Exchange Act or a “covered employee” as defined in
Section 162(m)(3) of the Code is one million (1,000,000) Shares.

 
 
c.
Limitations on Grantees. “Consultant” means any natural person, who is not an
employee, rendering bona fide services to the Company or a subsidiary, with
compensation, pursuant to a written independent contractor agreement between
such person (or any entity employing such person) and the Company or a
subsidiary, provided that such services are not rendered in connection with the
offer or sale of securities in a capital raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities.

 
ARTICLE III
Exercise Price


4.
The Exercise Price shall be as defined under the Plan provided that the Exercise
Price shall be equal to the fair market value of the Share on the date of such
grant, determined as follows: (i) if the Company is publicly-traded, the closing
price of a Share on the Date of Grant; or (ii) if the Company is not
publicly-traded, as determined by (A) the Administrator, in good faith, based on
the reasonable application of a reasonable valuation method, considering factors
relevant to the value of the Shares, or (B) a qualified independent appraiser,
based on a reasonable valuation method, which determination being made no more
than twelve (12) months before the respective stock option grant date; provided
however, that in the event that prior to the end of each such twelve (12) months
period subsequent to the relevant appraisal date the Company undergoes an event
which will have a material effect on the value of the Share, the Company shall
carry out and receive an updated analysis from a qualified independent appraiser
regarding the fair market value of the Share for any new grant. Each Option
Agreement shall contain the exercise price determined for each Grantee. Each
vested Option shall entitle the Grantee to purchase one Share at the Exercise
Price, subject to the provisions of the Plan, the Option Agreement and the Tax
Rules.

 
ARTICLE IV
Exercise of Options, Termination


5.
The exercise and termination of any Option shall be as defined under the Plan
and shall be subject to the following provisions:

 
 
a.
Employees: Exercise of Option After Termination of Employment.  If the Grantee’s
employment with (a) the Company, (b) the Group or (d) a corporation (or parent
or subsidiary corporation of such corporation) issuing or assuming a stock
option in a transaction to which section 424(a) of the Code applies, is
terminated for any reason other than by disability (within the meaning of
section 22(e)(3) of the Code) or death, the Grantee may exercise only the rights
that were available to the Grantee at the time of such termination and only
within the time periods set forth under the Umbrella Plan.  If the Grantee’s
employment is terminated as a result of disability, such rights may be exercised
only within the time periods set forth under the Umbrella Plan.  Upon the death
of the Grantee, his or her designated beneficiary or legal representative shall
have the right, at any time within the time periods set forth under the Umbrella
Plan, to exercise in whole or in part any rights that were available to the
Grantee at the time of death.  Notwithstanding the foregoing, no rights under
this Option may be exercised after the Expiration Date.

 
 
25

--------------------------------------------------------------------------------

 
 
 
b.
Directors: Exercise of Option After Termination of Services as a Director.  If
the Grantee ceases to be a Director and no longer serves as a consultant or an
employee of the Company or the Group, the Grantee or the Grantee’s legal
representative may exercise only the rights that were available to the Grantee
at the time of such termination and only within the time periods set forth under
the Umbrella Plan.  Notwithstanding the foregoing, no rights under this Option
may be exercised after the Expiration Date.

 
 
c.
Consultants: Exercise of Option After Termination of Consulting
Relationship/Services Engagement.  If the Grantee’s consulting relationship or
other services engagement with the Company or the Group is terminated for any
reason, the Grantee or the Grantee’s legal representative may exercise only the
rights that were available to the Grantee at the time of such termination and
only within the time periods set forth under the Umbrella Plan.  Notwithstanding
the foregoing, no rights under this Option may be exercised after the Expiration
Date.

 
ARTICLE V
Non-Transferability of Option Rights
 
6.
Any Option granted hereunder shall be subject to the non-transferability
restrictions as defined under the Umbrella Plan.  Without derogating from the
above, any Option shall not be transferable by the Grantee thereof otherwise
than, in the case of an individual, by will or the laws of descent and
distribution, and shall be exercisable, during the Grantee’s lifetime, only by
the holder.  The Board may waive this restriction in any particular case,
provided that the Options may be transferable only to the extent permitted by
the Code.

 
ARTICLE VI
Restricted Stock


7.
The Administrator may at it sole discretion grant Shares pursuant the Plan.

 
 
a.
Terms.  The Administrator may issue Shares to employees, non-employee directors
and consultants subject to forfeiture or to the Company’s right to repurchase
such shares (“Restricted Stock”).  Shares of Restricted Stock may be issued
without cash consideration or for such consideration as may be determined by the
Administrator.  The Administrator shall determine the duration of the period of
time (the “Restricted Period”) during which, the price (if any) at which, and
the other conditions under which, the shares may be forfeited or repurchased by
the Company and other terms and conditions of such grants.

 
 
b.
Restrictions.  Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered, except as permitted by the
Administrator, during the Restricted Period.  Any certificates issued in respect
of shares of Restricted Stock shall be registered in the name of the holder,
shall contain such legend as the Administrator may require with respect to the
restrictions on transfer and, if required by the Administrator, shall be
deposited by the holder, together with a stock power endorsed in blank, with the
Company.  At the expiration of the Restricted Period with respect to any of such
shares, the Company shall deliver a certificate with respect to such shares,
without a legend referring to the Plan’s restrictions on transfer, to the
Grantee or, if the Grantee has died, to the Grantee’s designated beneficiary or
legal representative.

 
 
26

--------------------------------------------------------------------------------

 
 
 
c.
Restricted Stock Purchase Agreement.  Each recipient of Restricted Stock shall
enter into a Restricted Stock Purchase Agreement with the Company that shall
specify the terms and conditions of such grant of Restricted Stock and shall
contain such other terms and conditions not inconsistent with the provisions of
the Umbrella Plan and of this U.S. Plan as the Administrator considers necessary
or advisable to achieve the purposes of the Umbrella Plan and U.S. Plan or
comply with applicable tax and regulatory laws and accounting principles.  The
form of such Restricted Stock Purchase Agreement may vary among Grantees.  The
Restricted Stock Purchase Agreement may be amended by the Administrator in any
respect, provided that the consent of the Grantee shall be required for any
amendment, other than an amendment made in order to conform the Restricted Stock
Purchase Agreement or the Umbrella Plan or this U.S Plan to restrictions imposed
by securities or tax laws or regulations, that would materially and adversely
affect the Grantee.

 
ARTICLE VII
Adjustments and Substitution


8.
Upon the occurrence of any Transaction the required adjustment and substitution
shall be implemented as defined under the Plan provided that any such adjustment
shall comply with Section 409(A) of the Code.

 
ARTICLE VIII
Changes in Capitalization


9.
In case of any change in the capitalization of the Company, the appropriate
equitable adjustments shall be made as defined under the Umbrella
Plan.  Notwithstanding the foregoing, no such adjustment shall be made or
authorized to the extent that such adjustment would cause the Umbrella Plan, the
US Plan or any Option to violate Section 409A of the Code.  Such adjustments
shall be made in accordance with the rules of any securities exchange, stock
market, or stock quotation system to which the Company is subject.

 
ARTICLE IX
Rights of a Stockholder


10.
The Grantee’s rights with respect to Shares to be acquired by the exercise of an
Option shall be as defined under the Umbrella Plan.

 
 
27

--------------------------------------------------------------------------------

 
ARTICLE X
Compliance with the Law


11.
The Company’s relief from any liability for the non-issuance or non-transfer or
any delay in issuance or transfer of any Shares subject to Options shall be as
defined under the Umbrella Plan.

 
 
a.
Compliance with Securities Laws.  It shall be a condition to the Grantee’s right
to purchase Shares that the Company may, in its discretion, require (a) that the
Shares reserved for issue upon the exercise of this Option shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company’s stock may then be listed or
quoted, (b) that either (i) a registration statement under the United States
Securities Act of 1933, as amended (the “Act”), with respect to the shares shall
be in effect, or (ii) in the opinion of counsel for the Company, the proposed
purchase shall be exempt from registration under the Act and the Grantee shall
have made such undertakings and agreements with the Company as the Company may
reasonably require, and (c) that such other steps, if any, as counsel for the
Company shall consider necessary to comply with any law applicable to the issue
of such shares by the Company shall have been taken by the Company or the
Grantee, or both.  The certificates representing the Shares purchased under any
Option may contain such legends as counsel for the Company shall consider
necessary to comply with any applicable law.

 
 
b.
Incorporation of Section 409A of the Code.  This Plan is intended to comply and
shall be administered in a manner that is intended to comply with Section 409A
of the Code and shall be construed and interpreted in accordance with such
intent.  To the extent that an award, issuance, and/or payment is subject to
Section 409A of the Code, it shall be awarded and/or issued or paid in a manner
that will comply with Section 409A of the Code, including proposed, temporary,
or final regulations or any other guidance issued by the Secretary of the
Treasury and the Internal Revenue Service with respect thereto.  Any provision
of this Plan that would cause an award, issuance and/or payment to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by applicable law).

   
ARTICLE XI
Tax Consequenses and Withholding


12.
Any tax consequences arising from the grant or exercise of any Option or Shares
shall be borne solely by the Grantee as described under the Umbrella Plan.

 
13.
Without derogating from the above, the Grantee shall pay to the Company, or make
provision satisfactory to the Administrator for payment of, any taxes required
by law to be withheld in respect of any Option or Shares no later than the date
of the event creating the tax liability.  In the Administrator’s sole
discretion, such tax obligations may be paid in whole or in part in Shares,
including Shares retained from the exercise of the Option or from the grant of
Restricted Stock creating the tax obligation, valued at the fair market value of
the Shares on the date of delivery to the Company as determined in good faith by
the Administrator.  The Company and any of its affiliates may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Grantee.

 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE XII
Interpretation


14.
The interpretation and construction of any terms or conditions of the Umbrella
Plan, or of this U.S. Plan or other matters related to the Umbrella Plan or U.S.
Plan by the Administrator shall be final and conclusive.  In the event of any
contradiction between this U.S. Plan and the Umbrella Plan, the terms of the
Umbrella Plan shall prevail, except of tax issues including provisions in the
opinion of the Administrator that related to Section 409A of the Code.

 
 
***************************
 
29 

--------------------------------------------------------------------------------